COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
WILLIAM EDGAR DEMPSEY, SR.,                   )
                                                                              )              
No.  08-04-00306-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
388th District Court
IRMA DELGADO DEMPSEY,                            )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 2004CM3064)
                                                                              )
 
 
OPINION  ON 
MOTION  FOR  REHEARING
 
The opinion and
judgment issued on September 15, 2005, is hereby withdrawn.




Pending before the
Court is Appellant=s amended
motion for rehearing of this Court=s
judgment dismissing the appeal for lack of jurisdiction.  In his motion, Appellant asserts that his
appeal of the protective order is not an interlocutory order because the
divorce is now final.  Appellant asserts
that the notice of appeal was prematurely filed and he has attached a certified
copy of the parties= final
divorce decree.  The Court has considered
Appellant=s motion
and concludes the motion should be granted. 
Accordingly, Appellant=s
motion for rehearing is hereby GRANTED. 
Further, Appellant is hereby ORDERED to direct the district clerk to
file a supplement to the clerk=s
record so that the record in this cause establishes that this Court has
jurisdiction to consider the appeal.
 
 
 
October
20, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.